                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Catherine Guay

     v.                                   Civil No. 19-cv-08-JD
                                          Opinion No. 2019 DNH 166
Andrew M. Saul, Commissioner,
Social Security Administration1


                              O R D E R

         Catherine Guay seeks judicial review, pursuant to 42

U.S.C. § 405(g), of the Commissioner’s decision denying her

applications for disability insurance benefits under Title II

and supplemental security income under Title XVI.     In support,

she contends that the Administrative Law Judge (“ALJ”)

improperly assessed her residual functional capacity and failed

to meet the Commissioner’s burden at Step Five of the sequential

analysis used in social security decisions.    The Commissioner

moves to affirm.



                          Standard of Review

     In reviewing the final decision of the Commissioner in a

social security case, the court “is limited to determining


     1 This action was originally brought against Nancy A.
Berryhill in her capacity as the Acting Commissioner of the
Social Security Administration. Andrew M. Saul has since been
appointed Commissioner and has been automatically substituted.
See Fed. R. Civ. P. 25(d).
whether the ALJ deployed the proper legal standards and found

facts upon the proper quantum of evidence.”   Nguyen v. Chater,

172 F.3d 31, 35 (1st Cir. 1999); accord Seavey v. Barnhart, 276

F.3d 1, 9 (1st Cir. 2001).   The court defers to the ALJ’s

factual findings if they are supported by substantial evidence.

§ 405(g); Fischer v. Colvin, 831 F.3d 31, 34 (1st Cir. 2016)..

Substantial evidence is “more than a scintilla of evidence” but

less than a preponderance.   Purdy v. Berryhill, 887 F.3d 7, 13

(1st Cir. 2018).   The court must affirm the ALJ’s findings, even

if the record could support a different conclusion, when “a

reasonable mind, reviewing the evidence in the record as a

whole, could accept it as adequate to support [the ALJ’s]

conclusion.”   Irlanda Ortiz v. Sec’y of Health & Human Servs.,

955 F.2d 765, 769 (1st Cir. 1991) (internal quotation marks

omitted); accord Purdy, 887 F.3d at 13.

    In determining whether a claimant is disabled for purposes

of social security benefits, the ALJ follows a five-step

sequential analysis.   20 C.F.R. §§ 404.1520 & 416.920.2   The

claimant bears the burden through the first four steps of

proving that his impairments preclude him from working.      Purdy,




    2  Because the regulations implementing the applicable
standards for disability under Title II and Title XVI are the
same for purposes of this case, the court will cite the Title II
regulations in Part 404. See Sullivan v. Zebley, 493 U.S. 521,
525, n.3 (1990).

                                 2
887 F.3d at 9.    At the fifth step of the sequential analysis,

the Commissioner bears the burden to show that a claimant can do

work other than her past work.    § 404,1520(a)(4); Bowen v.

Yuckert, 482 U.S. 137, 146 n.5 (1987); Heggarty v. Sullivan, 947

F.2d 990, 995 (1st Cir. 1991).



                              Background

    In February of 2015, Catherine Guay injured her index and

“long” fingers on her left hand, her dominant hand, when she

tried to unblock a snowblower.    Although the wounds healed, her

fingers remained stiff and painful with limited range of motion.

She also had previously experienced anxiety and depression,

related to aortic bypass surgery, which increased after the

injury to her fingers.

    Guay returned to her job at a taxicab company after she

injured her fingers.     In September of 2015, she left the cab

company and worked as an assembler for a medical device company.

She left that job a year later because of pain in her left

(injured) hand.   During that time, she was treated by Dr. Heaps

at the New Hampshire Orthopaedic Center and PCP APRN Odonell at

St. Joseph’s Hospital.

    On September 30, 2016, Guay filed applications for

disability insurance benefits and supplemental security income.




                                  3
Guay had examinations by consultative medical examiners, as

requested by the Social Security Administration.

    A hearing before an ALJ was held on October 26, 2017.      Guay

and a vocational expert testified at the hearing.    The ALJ posed

a hypothetical question of a person limited to light work, with

the top weight being twenty-five pounds lifted with the right

nondominant arm.   The hypothetical excluded use of ladders,

ropes, and scaffolds; allowed occasional use of stairs; and

excluded fine motor use of the left dominant hand for punching

and gripping. In response, the vocational expert said that

person could not do any of Guay’s past work.    The vocational

expert also testified that a person who could not handle with

her dominant hand would be precluded from all work at the light

and sedentary exertional levels.

    The ALJ continued the hearing in order to have a medical

expert testify.    The hearing resumed on February 1, 2018.    Guay

testified at the hearing, along with an orthopedic surgeon, Dr.

Darius Ghazi, M.D., and a different vocational expert.   Dr.

Ghazi testified that the injury to Guay’s fingers caused them

not to function which interfered with the function of her left

hand.   Because of that condition, Dr. Ghazi said that Guay could

not do anything bi-manually.    Otherwise, her functional capacity

depended on how well she could use her left hand.   The ALJ did

not let Dr. Ghazi testify about mental issues that would affect


                                   4
Guay’s motivation for rehabilitation.   He said that Guay could

climb stairs, but not a ladder, and should avoid hazards.

     The ALJ described a hypothetical person to the vocational

expert as one who could do light work but had to avoid hazards,

ladders, ropes, and scaffolds, and crawling and was limited to

rare use of her left, dominant, hand for fingering or handling.

The vocational expert said the person could not do Guay’s past

work.   She identified jobs that the person could do, which were

furniture rental clerk, usher, and school bus monitor.

     With respect to the furniture rental clerk and usher, the

vocational expert clarified that the Dictionary of Occupational

Titles (“DOT”) described them as requiring occasional rather

than only rare use of the hands but did not specify which hand

would be used or whether both hands were necessary.   Based on

that lack of specificity, the vocational expert thought the

furniture rental clerk and usher jobs could be performed with

the nondominant hand.   She qualified her response further by

saying that there was a very limited base of those jobs.

     Guay’s attorney represented to the vocational expert that

Guay had testified during the previous part of the hearing,

where a different vocational expert appeared, that she could not

write with her right hand or use a keyboard mouse with her right

hand.   In response, the vocational expert said that those

limitations would eliminate the furniture rental clerk job.     She


                                 5
also said, however, that the usher job “could perhaps still be

performed” depending on her ability to accommodate the lack of

use of her left hand with her nondominant right hand.     Doc. 8-2

at 54.     The vocational expert acknowledged that the school bus

monitor job could require use of both hands and that only a

small number of jobs were available.

    The ALJ issued a decision on February 14, 2018.      The ALJ

found that Guay had a severe impairment because of a swan neck

deformity of her index finger and a malunion of her long finger

on her left dominant hand.     Despite that severe impairment, the

ALJ found that Guay retained the functional capacity to perform

light work except that she could use her left hand only rarely

for fingering or handling, less than 5% of the work day; could

not climb ladders, ropes, or scaffolds; and needed to avoid all

hazards.     Based on the second vocational expert’s testimony, the

ALJ found that Guay could work, doing jobs such as furniture

rental clerk, usher, and school bus monitor.     For that reason,

the ALJ found that Guay was not disabled.



                              Discussion

    In support of her motion to reverse the Commissioner’s

decision, Guay challenges the residual functional capacity

assessment, including his evaluation of the medical evidence,

and his finding at Step Five.     The Commissioner moves to affirm,


                                   6
and in support, disputes Guay’s analysis of the evidence and

argues that the vocational expert sufficiently explained the

difference between her opinion and the DOT descriptions of the

cited jobs.



A.   Residual Functional Capacity

     The residual functional capacity assessment is a finding of

the most a claimant can do in a work setting despite her

limitations caused by impairments. 20 C.F.R. § 404.1545(a)(1).

In making that assessment, an ALJ considers the combined effect

of all impairments, including any impairments that were not

found to be severe.   § 404.1523(c).    An ALJ’s assessment is

reviewed to determine whether it is based on proper legal

standards and is supported by substantial evidence.     Nguyen, 172

F.3d at 35-36.



     1.   Combined Effect

     Guay contends that although her injured left hand was her

primary impairment, the combined effect of that impairment with

her depression, anxiety, and peripheral vascular disease

decreased her ability to function.3     She argues that the ALJ




     3 Although Guay mentions peripheral vascular disease, she
provides no developed argument to show the disease caused any
impairment in her ability to function.

                                    7
erred in failing to discuss the limiting effects of her

depression and anxiety.     She also faults the ALJ for failing to

allow Dr. Ghazi, the orthopedic medical expert, to testify at

the hearing about the effects of her depression and anxiety.

She contends that the ALJ should have included a mental

limitation for simple decisions in the residual functional

capacity assessment based on Dr. Gustavson’s evaluation.



           a.   Dr. Ghazi

    During his testimony about the injury to and function of

Guay’s left hand, Dr. Ghazi mentioned the effects of depression

and anxiety on a patient’s motivation for rehabilitation.     The

ALJ instructed Dr. Ghazi not to testify about mental health

matters.   Guay asserts that the ALJ’s restriction on Dr. Ghazi’s

testimony was error.

    Dr. Ghazi is a medical expert in the field of orthopedic

surgery.   He is not a psychiatrist or a psychologist and did not

claim to have expertise in mental health.     Dr. Ghazi stated that

mental issues were beyond his field of expertise.

    During questioning by Guay’s attorney, however, Dr. Ghazi

agreed with the attorney that his studies and rotations during

medical school gave him “psychological expertise in a way.”

Doc. 8-2, at *46.    The Commissioner points out, based on Dr.

Ghazi’s statement of professional qualifications in the record,


                                  8
that he completed his medical training in the 1960s and worked

exclusively in orthopedics after that time.       Given Dr. Ghazi’s

experience and his stated expertise in orthopedics rather than

psychology, the record does not support Guay’s argument that Dr.

Ghazi was also qualified to give opinions about her mental

health issues.    Guay has not shown that the ALJ erred in

focusing Dr. Ghazi’s testimony in the area of his expertise,

orthopedics.     See § 404.1527(c).



            b.   Dr. Gustavson

    The ALJ gave great weight to the opinion of examining

consultant, Dr. Gustavson.       Guay contends that the ALJ erred in

failing to include a limitation in the residual functional

capacity to making simple decisions, as found by Dr. Gustavson.

In response, the Commissioner argues, among other things, that

the lack of that limitation is harmless because the jobs

identified by the vocational expert, which support the ALJ’s

finding at Step Five, only require simple decisions.

    The three jobs identified by the vocational expert,

furniture rental clerk, usher, and school bus monitor, are all

unskilled jobs (SVP 2).     Use of Vocational Expert and Vocational

Specialist Evidence, and Other Reliable Occupational Information

in Disability Decisions, SSR 00-4p, 2000 WL 1898704, at *3 (Dec.

4, 2000).   “Unskilled work is work which needs little or no


                                     9
judgment to do simple duties that can be learned on the job in a

short period of time.”    § 404.1568(a).   Guay has not shown that

a limitation for simple decisions would have eliminated the jobs

identified by the vocational expert and relied on by the ALJ.



          c.   APRN Odonnell

    Guay also faults the ALJ for giving little weight to the

opinion of APRN Odonnell about her impairment in completing a

work week and in maintaining a consistent pace because of

psychological symptoms.   An ALJ is required to consider medical

opinions along with all other relevant evidence in a claimant’s

record.   20 C.F.R. § 404.1527(b). “Medical opinions are

statements from acceptable medical sources that reflect

judgments about the nature and severity of [the claimant’s]

impairment(s), including [the claimant’s] symptoms, diagnosis

and prognosis, what [the claimant] can still do despite

impairment(s), and [the claimant’s] physical or mental

restrictions.”   § 404.1527(a)(1).    Medical opinions are

evaluated based upon the nature of the medical source’s

relationship with the claimant, the extent to which the source

provides evidence to support the opinion, the extent the opinion

is consistent with other evidence in the record, the

specialization of the medical source, and other factors

including the understanding the source has of the social


                                 10
security system.    § 404.1527(c); see also Bunnell v.

Commissioner of Social Security, 18-cv-569-LM, 2019 WL 4201068,

at *4 (D.N.H. Sept. 5, 2019).

    The ALJ explained that he considered APRN Odonnell’s

opinion about Guay’s limitations in completing a work week,

maintaining pace, and maintaining concentration.   He noted that

Guay stated in her function report, contrary to APRN Odonnell’s

evaluation, that she had the ability to pay attention “forever”.

The ALJ also noted that Odonnell was not a specialist in mental

health and is not an acceptable medical source.    Therefore, the

ALJ adequately explained the weight given to APRN Odonnell’s

opinion.



    2.     Left Hand Pain

    Guay challenges the ALJ’s finding that her statements about

the intensity, persistence, and limiting effects of her hand

injury were not entirely consistent with the medical evidence.

Guay contends that the ALJ did not adequately address the pain

she experienced in her hand or discuss Dr. Ghazi’s testimony

that the hand is a “very sensitive organ.”    The ALJ did limit

Guay’s use of her hand to less than 5% of the time.      She does

not explain why that limitation does not adequately address her

hand pain.




                                 11
    3.     Use of Left Hand

    Guay contends that the ALJ improperly rejected the opinions

of Dr. Wolf and Dr. Ghazi that she could not use her left hand

and instead found that she could rarely use her left hand with

no supporting medical opinion.    The Commissioner acknowledges

the differences between the ALJ’s assessment and Dr. Wolf’s

opinion, which Dr. Ghazi accepted, but argues that the ALJ

properly explained the basis for his finding.    The Commissioner

further argues that substantial evidence supports that finding.

    The ALJ pointed out that, contrary to Dr. Wolf’s view of

Guay’s limitation, Dr. Ghazi found that Guay could still use her

thumb and the uninjured fingers on her left hand to grasp and

squeeze.    Guay also testified that she could write using her

thumb and the uninjured fingers, and the record shows that she

completed her function report and other administrative forms by

writing her answers herself with clear and legible results.       The

ALJ also noted that Guay testified that she could do other

activities using her left hand and that she had worked for more

than a year in an assembly job that required use of both hands.



    4.     Result

    Guay has not shown that the ALJ erred in the residual

functional capacity assessment.    Substantial evidence in the

record supports the ALJ’s finding.


                                  12
B.   Step Five Finding

     As it stated above, the Commissioner bears the burden at

the fifth step of the sequential analysis to show, based on the

claimant’s residual functional capacity, that she can do work

other than her past work.   Yuckert, 482 U.S. at 146 n.5; Seavey

v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001).     In cases where the

Medical-Vocational Guidelines are not applicable, an ALJ may

rely on information from the DOT and the testimony of a

vocational expert as evidence to satisfy the Commissioner’s Step

Five burden.   §§ 404.1566(d) & (e); SSR 00-4p, 2000 WL 1898704.

A vocational expert’s opinion, however, generally must be

consistent with occupational information in the DOT.     Id. at *2.

If the vocational expert’s testimony conflicts with the DOT, the

ALJ must resolve this conflict by getting a reasonable

explanation from the vocational expert.   Id.

     The ALJ found, based on the vocational expert’s testimony,

that Guay could do the jobs of furniture rental clerk, usher,

and school bus monitor.   Guay contends that ALJ could not rely

on that testimony because it conflicted with the DOT and was not

reliable.   The ALJ noted the conflict, that those jobs required

occasional handling and fingering and he had limited Guay to

rare use of the left hand for those activities.    The ALJ found,




                                13
however, that the vocational expert gave a reasonable

explanation for her opinions.

    Specifically, the ALJ stated that based on the vocational

expert’s testimony the furniture rental clerk job required

occasional handling and fingering but did not require that

activity with both hands and that the vocational expert

testified that it required only minimal data entry.    The ALJ

found that was consistent with the record which showed Guay

could do some limited writing.   The vocational expert testified

that the usher job could be done using the right hand.

    Guay contends that the explanation was not reasonable.       In

support, Guay cites her attorney’s hypothetical posed to the

vocational expert that described her as being unable to use her

right hand to take notes or use a mouse or keyboard.     She argues

that because the vocational expert eliminated rental furniture

clerk job based on those criteria and because the requirements

of the usher job could not be met with those limitations, the

ALJ could not rely on the vocational expert’s opinion.

    Contrary to Guay’s attorney’s representation to the

vocational expert, the record shows that Guay testified she

could not use her injured left hand for those activities.     She

also did not testify that she was unable to do those activities

with her right hand.   Guay testified that she depended a lot on




                                 14
her right hand to do things.4   Although Guay also challenges the

vocational expert’s explanation based on the O*NET description

of the job and common sense, the vocational expert’s opinion

must be consistent with the DOT, not other sources.   Strong v.

Berryhill, 2019 WL 2442147, at *6 (W.D.N.Y June 12, 2019);

Poissant v. Colvin, 2014 WL 1686816, at *7 (D. Me. Apr. 29,

2014).

     The ALJ found that the vocational expert provided a

reasonable explanation for the inconsistency between her

opinions and the DOT descriptions of the furniture rental clerk

and usher jobs.   Guay has not shown that the ALJ erred in that

finding.   Therefore, the vocational expert’s opinions that Guay

could do the jobs of rental furniture clerk and usher provide

substantial evidence to sustain the Commissioner’s burden at

Step Five.5




     4 The record shows that Guay was able to do laundry, make
coffee, do dishes, make breakfast, and help her grandson take a
bath. She worked for a year after the injury to her left hand
in an assembly job, which required her to use both hands.

     5 It is therefore unnecessary to consider the third job
identified, school bus monitor.

                                15
                            Conclusion

      For the foregoing reasons, the claimant’s motion to reverse

(document no. 11) is denied.   The Commissioner’s motion to

affirm (document no. 13) is granted.

      The clerk of court shall enter judgment accordingly and

close the case.

      SO ORDERED.



                               ______________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge

September 25, 2019

cc:   Counsel of record.




                                16
